Citation Nr: 1445130	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  10-34 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include coronary artery disease (CAD).

2.  Entitlement to service connection for a lung disability, to include emphysema and chronic obstructive pulmonary disease (COPD) as a result of asbestos exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 1954 and October 1961 to August 1962 with additional service in the Navy reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of this case now resides with the VA RO in Denver, Colorado.  

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a heart disability or lung disability that is etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a heart disability and lung disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102. 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2002 & Supp. 2013).  ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  38 U.S.C.A. § 101(22)(a), (c).

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve Veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  For any period of INACDUTRA, there must be a showing of an injury incurred in or aggravated in the line of duty.  
 
Ordinarily, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2013); 38 C.F.R. § 3.306(a) (2013).  However, the presumption of aggravation does not apply to a period of ACDUTRA or INACDUTRA, even if "Veteran" status has been previously established because the claimed disability must have been aggravated "in [the] line of duty."  38 U.S.C.A. § 101(24)(B) (West 2002); see also Smith, supra, 24 Vet. App. at 48.

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The Court has held that VA must analyze a Veteran's claim of entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of disease.  M21-1, part VI. Para. 7.21 (b)(1) and (2).  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VA O.G.C. Prec. Op. No. 04-00.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

While acknowledging that the Veteran is competent to report symptoms and repeat diagnoses, the Veteran is not competent to testify with regard to the nature and, most importantly, etiology of any heart or lung disability.  The diagnosis of a heart or lung disability is a complex medical question.  The Veteran is not competent to provide medical evidence as to such a question, and specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

The Board acknowledges that the Veteran has current diagnoses of a heart and lung disability.  A September 1990 letter notes that the Veteran retired from service because of CAD and COPD.  The Veteran also has a diagnosis of emphysema.  

A review of the record shows no treatment for a heart or lung disability in service.  In fact, the Veteran specifically testified that he was not treated for either disability during his active duty service, providing some limited evidence against this claim.

The Veteran testified, instead, that the basis for his claim for a heart disability was a "silent heart attack" in 1974, while he was serving in the reserves.  The silent heart attack was diagnosed based on a November 1984 review of the Veteran's annual EKGs provided by the Navy.  

There is no indication that the Veteran suffered a "silent heart attack" during a period of ACDUTRA or INACDUTRA and the Veteran is simply medical unqualified to make sure a medical opinion.  Even if it a heart attack did occur during such a period, and it is very unclear as to how the Veteran or any medical profession could indicate that the Veteran suffered from a "silent heart attack" during a particular weekend of training in the reserves or during his two week training that year in 1974 (40 years ago), the Veteran would have to show that there is a current disability linked to that heart attack that was incurred in or aggravated in the line of duty.

Similarly, the Veteran testified that he did not receive treatment for a lung disability during active duty service.  He testified that he was first diagnosed with emphysema in 1984, approximately 22 years after his separation from active duty service.  He also specifically testified that he has never been diagnosed with asbestosis.  He testified that he remembered that while serving on a ship there were "pipes above the head that were wrapped" but he also noted that he was not aware of any that were "broken" or not painted.  His job in the Navy was a disbursement chief, which would not have exposed him to removing asbestos.

The Board finds that there is no probative evidence of record suggesting that the Veteran was exposed to asbestos.  The Veteran's own statements provide highly probative evidence against this claim.

Further, even if the Veteran was exposed to asbestos there is no evidence that he has a diagnosis of asbestosis.  Asbestosis is a restrictive pulmonary disease caused by breathing in asbestos fibers.  Post-service treatment records simply do not indicate this problem. 

Instead, the Veteran has been diagnosed with COPD and emphysema, which are obstructive, not restrictive disabilities.  Accordingly, service connection based on exposure to asbestos is not warranted.

Even if the Board considers the issue of a lung disability beyond asbestosis, the Veteran was not diagnosed with a lung disability until 1984, approximately 22 years after his separation from active duty service, and there is no indication that the Veteran's diagnosis is related to his active duty service in any service or post-service medical record. 

Accordingly, unfortunately, while the Board understands the Veteran's contention, and while it is always possible that these disabilities have some type connection with service, the Board finds that the preponderance of the evidence is against the claim and service connection for a lung disability must be denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA RO fulfilled this duty in a  July 2008 letter to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service private treatment records, military personnel records and the Veteran's statements.  

The Board notes that the Veteran was not provided a VA examination regarding the issues of entitlement to service connection for a heart disability or a lung disability.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

While there is evidence of a current heart and lung disability, the Veteran did not provide evidence of treatment for a heart or lung disability in service, evidence of a heart or lung  disability within a year after separation from active duty service, or any link between a current diagnosis and his active duty service.  The Veteran has not been found to have asbestosis.  Accordingly, the Board finds that a VA examination was not required as there was no indication that the Veteran has a current heart or lung disability that is associated with his active duty service.  Several standards of McLendon are not met in this case.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

Entitlement to service connection for a heart disability is denied.

Entitlement to service connection for a lung disability, to include as a result of asbestos exposure, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


